Exhibit 10.3
 
 
THIS AGREEMENT made and dated for reference the 26th day of April, 2010.


BETWEEN:
YALE RESOURCES LTD., a body corporate, incorporated under the laws of the
Province of British Columbia, having an office at # 400 – 409 Granville Street,
Vancouver, British Columbia, V6C 1T2; and its subsidiary Minera Alta Vista SA de
CV, a Mexican company


(hereinafter collectively called the “Optionor”)


AND:
SILVER AMERICA INC., a body corporate, incorporated under the laws of the State
of Nevada, having its Records and Registered Office at 10775 Double R Boulevard,
Reno, NV 89521, U.S.A.; and its future subsidiary, a Mexican company;


(hereinafter called the “Optionee”)


WHEREAS:


A.           The Optionor has entered into a Purchase Agreement to purchase a
100% interest with Mr. Carolos Roberto Handal Linares and Mrs. Maria Concepcion
Lara Luna (the “Vendors”), the recorded and beneficial owners of a 100% interest
in a total of two (2) mining concessions owned by the Vendors (the “Property”)
covering approximately 282.84 hectares in Zacatecas State, Mexico, which titles,
payment schedule, and a copy of the Purchase Agreement are more particularly
described in Schedules “A,” “B” and “C” respectively, annexed hereto;


B.           The Optionor has agreed to grant to the Optionee an option
entitling the Optionee to acquire certain legal and beneficial interests in and
to the Property as provided for in this Agreement, and to participate in the
further exploration and, if deemed warranted, the development of the Property;


NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of these presents
and the sum of Ten Dollars ($10.00) now paid by each of the parties to each of
the other parties hereto, the receipt and sufficiency of which is hereby
acknowledged by each of the parties, and for other good and valuable
consideration, the receipt and sufficiency of which is also hereby acknowledged
by each of the parties, the parties hereby agree as follows:


DEFINITIONS


1.01                      In this Agreement and in all Schedules attached to and
made a part hereof, the following words and phrases shall have the following
meanings, namely:


 
(a)
“Business Day” means any day other than Saturdays, Sundays and statutory
holidays in the Province of British Columbia;


 
 
1

--------------------------------------------------------------------------------

 

 
(b)
“Conditions of Exercise” has the meaning set out in paragraph 4.02 hereof;



 
(c)
“Effective Date” means the date this Agreement is signed by the Optionor and
Optionee;



 
(d)
“Exercise Notice” means a written notice to the Optionor, signed by the Optionee
indicating that the Optionee has satisfied the respective Conditions of Exercise
and is irrevocably exercising the Option;



 
(e)
“Exploration” means all activities directed toward ascertaining the existence,
location, quantity, quality or commercial value of deposits of ores, minerals or
mineral resources, including but not limited to additional drilling required
after discovery of potential commercial mineralization, and including related
environmental compliance;



 
(f)
“Expenditures” means the sum of all funds incurred or expended in prospecting,
Exploration, geological, geophysical and geochemical surveying, sampling,
examining, diamond and other types of drilling, developing, dewatering,
assaying, testing, constructing, maintaining and operating roads, trails and
bridges upon or across the Property, buildings, equipment, plant and supplies,
salaries and wages of employees and contractors directly engaged therein,
insurance premiums, and all other expenses ordinarily incurred in prospecting,
exploring and developing mining lands and also includes monies spent in
acquiring additional claims or concessions which shall form part of the
Property.



 
Importantly, Expenditures shall also include any and all tax payments as well as
legal costs and fees related to the registration of titles and agreements with
the Mexico Mining Registry together with any value added taxes accruing after
the date of this Agreement. In addition, Expenditures shall include all of those
costs related to the acquisition of the Property from third parties as further
set out in Schedule ‘B’;



 
(g)
“New Property” has the meaning set out in sub-paragraph 8.02 hereof:



 
(h)
“Option” has the meaning set out in sub-paragraph 4.01 hereof;



 
(i)
“Holdco” means the Mexican company to be established by the Optionee to hold
title to the Property;



 
(j)
“Option Deadline” has the meaning set out in sub-paragraph 4.01 hereof;



 
(k)
“Property” means all of the mining claims described in Schedule “A” hereto and
all other mineral property interests derived from any such mineral claims.  Any
reference herein to any mineral claims or other mineral property interests
comprised in the Property includes any other interests into which such mining
claims or other mineral property interests may have been converted;



       (l)  
 “this Agreement” refers to and collectively includes this Agreement and every
Schedule attached to this Agreement.


 
 
2

--------------------------------------------------------------------------------

 

(m)           
“Quarter” means the financial quarter of the Optionor whose yearend is October
31 (more specifically: Q1 = Nov/Dec/Jan, Q2 = Feb/Mar/Apr, Q3 = May/Jun/Jul, and
Q4 = Aug/Sep/Oct).





REPRESENTATIONS AND WARRANTIES OF THE OPTIONOR


2.01                      The Optionor represents and warrants to the Optionee
that:


 
(a)
It has been duly incorporated under the laws of the Province of British
Columbia, validly exists as a corporation in good standing under the laws of the
Province of British Columbia with respect to the filing of annual reports and it
and its Mexican subsidiary, Minera Alta Vista S.A. de C.V. are legally entitled
to hold their interest in the Property and will remain so entitled until their
interest in the Property as set out herein has been duly transferred to the
Optionee as contemplated herein;



 
(b)
it is, and at the time of any transfer to the Optionee of any interest in the
Property will be, the legal and beneficial owner of the interest in the Property
so transferred free and clear of all liens, charges and claims of others, and no
taxes or rentals are due in respect thereof;



 
(c)
to the best of its knowledge, the mining claims comprising the Property have
been duly and validly located pursuant to the laws of Mexico and are recorded in
the names set out on the attached Schedule “A”, and are in good standing as of
the Effective Date in the Mining Public Registry of Mexico on the date hereof
and until the dates set out on the attached Schedule “A”;



 
(d)
to the best of its knowledge, there is no adverse claim or challenge against or
to the ownership of or title to the Property, nor to its knowledge is there any
basis therefor, and there are no outstanding agreements or options to acquire or
purchase the Property or any portion thereof;



 
(e)
to the best of its knowledge, there are no material outstanding obligations or
liabilities, contingent or otherwise, related to environmental, reclamation or
rehabilitation work associated with the Property or arising out of exploration
work, development work or mining activities previously carried out thereon;



 
(f)
to the best of its knowledge, the conditions existing on or with respect to the
Property and Optionor’s ownership and operation of the Property are not in
violation of any applicable laws, rules or regulations (including without
limitation any environmental laws) nor causing or permitting any damage
(including Environmental Damage, as defined below) or impairment to the health,
safety, or enjoyment of any person at or on the Property or in the general
vicinity of the Property;



 
(g)
to the best of its knowledge, there have been no past violations by Optionor or
Vendors or to Optionor’s knowledge, by any of its predecessors in title of any
environmental laws or other laws or regulations affecting or pertaining to the
Property, nor any past creation of damage or threatened damage to the air, soil,
surface waters, groundwater, flora, fauna, or other natural resources on, about
or in the general vicinity of the Property (“Environmental Damage”);


 
 
3

--------------------------------------------------------------------------------

 
 
 
(h)
the Optionor has duly obtained all corporate authorizations for the execution of
this Agreement and for the performance of this Agreement by it, and the
consummation of the transaction herein contemplated will not conflict with or
result in any breach of any covenants or agreements contained in, or constitute
a default under, or result in the creation of any encumbrance under the
provisions of, its Articles or constating documents or any shareholders’ or
directors’ resolution, indenture, agreement or other instrument whatsoever to
which it is a party or by which it is bound or to which it may be subject;



 
(i)
no proceedings are pending for, and it is not aware of any basis for the
institution of any proceedings leading to, its dissolution or winding-up or the
placing of it in bankruptcy or subject to any laws governing the affairs of
insolvent persons; and



 
(j)
there are no royalties or other outstanding payments on the Property, whether in
the form of an NSR interest or otherwise, except as specifically set forth in
Schedule “B”.



2.02                      The Optionor acknowledges that the representations and
warranties set forth in paragraph 2.01 hereof form a part of this Agreement and
are conditions upon which the Optionee has relied in entering into this
Agreement, and that these representations and warranties shall survive the
acquisition of any interest in the Property hereunder by the Optionee.


2.03                      The parties also acknowledge and agree that the
representations and warranties set forth in paragraph 2.01 hereof are provided
for the exclusive benefit of the Optionee, and a breach of any one or more
thereof may be waived by the Optionee in whole or in part at any time without
prejudice to its rights in respect of any other breach of the same or any other
representation or warranty.




REPRESENTATIONS AND WARRANTIES OF THE OPTIONEE


3.01                      The Optionee represents and warrants to the Optionor
that:


 
(a)
it has been duly incorporated under the laws of the State of Nevada, validly
exists as a corporation in good standing under the laws of the State of Nevada
with respect to the filing of annual reports;



 
(b)
it is currently not legally entitled to hold mineral property interests in the
Country of Mexico and prior to or concurrently with the exercise of the Option
will create and organize Holdco, which will be legally entitled to hold mineral
property interests in the Country of Mexico;



 
(c)
it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transaction herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions


 
 
4

--------------------------------------------------------------------------------

 

 
of, its Articles or constating documents or any shareholders’ or directors’
resolution, indenture, agreement or other instrument whatsoever to which it is a
party or by which it is bound or to which it may be subject;



 
(d)
no proceedings are pending for, and it is not aware of any basis for the
institution of any proceedings leading to, its dissolution or winding-up or the
placing of it in bankruptcy or subject to any laws governing the affairs of
insolvent persons; and



 
(e)
it will provide the Optionor sufficient funds for the payments to the Vendors
with such payments to be provided to the Optionor at least fourteen (14) days
prior to the due date for each payment as set forth in Schedule “B,” such
payments to be included in the Expenditures as set forth in Section 4.02(a)(ii)
below.

 


3.02                      The Optionee acknowledges that the representations and
warranties set forth in paragraph 3.01 hereof form a part of this Agreement and
are conditions upon which the Optionor has relied in entering into this
Agreement, and that these representations and warranties shall survive the
acquisition of any interest in the Property hereunder by the Optionee.


3.03                      The parties also acknowledge and agree that the
representations and warranties set forth in paragraph 3.01 hereof are provided
for the exclusive benefit of the Optionor, and a breach of any one or more
thereof may be waived by the Optionor in whole or in part at any time without
prejudice to their rights in respect of any other breach of the same or any
other representation or warranty.




GRANT OF OPTION AND COMMITMENTS


4.01                      The Optionor hereby irrevocably grants to the Optionee
an exclusive right and option to acquire undivided legal and beneficial
interests of ninety per cent (90%) in the Property free and clear of all liens,
charges and claims of others (the “Option”), such Option to be exercised on or
before the 30th of December, 2013 (“Option Deadline”).




4.02                      The Optionee may exercise the Option by:


(a)


 
(i)
making $900,000 in payments (all funds in US $) to the Optionor prior to the
Option Deadline as follows:



(i)  
$10,000 to Yale upon the signing of the Letter of Intent (as previously paid);

 (ii) an additional $10,000 on signing of this Agreement;
(iii) an additional $20,000 on or before the 30th of June 2010;
(iv) an additional $30,000 on or before the 30th of December 2010;
 (v) an additional $50,000 on or before the 30th of June 2011;
(vi) an additional $50,000 on or before the 30th of December 2011;
                                       (vii) an additional $75,000 on or before
the 30th of June 2012;

 
 
5

--------------------------------------------------------------------------------

 

                                              (viii) an additional $100,000 on
or before the 30th of December 2012;
                             (ix) an additional $200,000 on or before the 30th
of June 2013;
                                                  (x) an additional $355,000 on
or before the 30th of December 2013.


 
(ii)
incurring or funding a total of $2,000,000 in Expenditures on the Property prior
to the Option Deadline as follows:



  (i)  
$400,000 (including a minimum of 2,000 metres of drilling) on or before the 30th
of June 2011;

(ii)  
an additional $700,000 on or before the 30th of December 2012;

(iii)  
an additional $900,000 on or before the 30th of December 2013.



The Optionee will allocate a minimum of $15,000 of Expenditures every Quarter to
Exploration work.


 
(iii)
issuing common shares in the capital of the Optionee to the Optionor totaling
1,000,000 shares prior to the Option Deadline as follows:



(i)  
100,000 common shares on signing of this Agreement;

(ii)  
an additional 100,000 common shares on or before the 30th of June 2010;

(iii)  
an additional 100,000 common shares on or before the 30th of December 2010;

(iv)  
an additional 100,000 common shares on or before the 30th of June 2011;

(v)  
an additional 100,000 common shares on or before the 30th of December 2011;

(vi)  
an additional 100,000 common shares on or before the 30th of June 2012;

(vii)  
an additional 100,000 common shares on or before the 30th of December 2012;

(viii)  
an additional 100,000 common shares on or before the 30th of June 2013;

(ix)  
an additional 200,000 common shares on or before the 30th of December 2013.



 
(b)
all of the above shares will be subject to the minimum hold periods in
accordance with regulations under the U.S. Securities Act of 1933, as amended;



 
The Optionor understands and acknowledges that any shares which may be issued to
it pursuant to the provisions of this paragraph 4.02 must be issued in reliance
on exemptions from the prospectus and registration requirements of applicable
securities legislation and may be subject to certain re-sale restrictions under
such legislation, the terms of which may be endorsed on the certificates
representing such shares, and prior to issuance the Optionor agrees to provide
confirmation of the availability of such exemptions and comply with such re-sale
restrictions.
 

 
 
6

--------------------------------------------------------------------------------

 



 
The Optionee will provide the Optionor at the time of issuing each share payment
the appropriate documentation confirming the validity of the issuance, as may be
reasonably requested by Optionor to satisfy Canadian brokerage firm regulations
in order to allow the Optionor to deposit the shares in its brokerage account.
 
 
Upon the expiry of any hold period placed on any issuance the Optionee will use
its best efforts to cooperate with and assist the Optionor in the removal of any
legend placed on each issuance.  In the event the Optionee does not use its best
efforts to cooperate and assist the Optionor with the removal of any restrictive
legend in a timely manner then the Optionor may give notice of termination as
per paragraph 10.02.
 
(collectively, the “Conditions of Exercise”).




4.03                      If the Optionee, by the Option Deadline, fails to
incur the total amount of any of the Expenditures required under the respective
Conditions of Exercise, then the Optionee may pay to the Optionor an amount
equal to such shortfall in Expenditures within thirty (30) days after the
respective Option Deadline.  Any payment so made shall be deemed to be
Expenditures duly and properly incurred for the purposes of the Conditions of
Exercise.


4.04                      If the amount of Expenditures incurred at any time
exceeds the Expenditures required under the Conditions of Exercise of the period
next due to expire, then such excess shall be credited to the following period’s
commitment.


4.05                      Nothing in this Agreement shall be construed as
obligating the Optionee to exercise the Option or, subject to sub-paragraph
10.04(a) hereof, incur any Expenditures on the Property.


4.06                      In the event the Optionee has satisfied the respective
Conditions of Exercise and wishes to exercise the Option, then to do so it must,
prior to the Option Deadline, deliver to the Optionor an Exercise Notice.  On
delivery of an Exercise Notice the Optionor shall be deemed to have transferred
to the Optionee an undivided ninety per cent (90%) interest in the Property as
tenants in common, with a ten per cent (10%) participating interest to be held
by the Optionor.


4.07                      Subject to paragraphs 4.03 and 10.02 hereof, in the
event the Conditions of Exercise in respect of the Option are not satisfied by
the Option Deadline then the Option shall expire.


4.08                      Unless otherwise agreed to by the parties in writing,
the Optionor will be the operator (hereinafter called the “Operator”) for all
Expenditures on the Property to be incurred by the Optionee pursuant to the
exercise of the Option.


In the event that the Optionee options the Property to a third party with the
Optionor’s approval, such approval not to be unreasonably withheld, and that
third party wishes to assume the Operatorship, they may do so at their choosing
given that both the Optionor and Optionee have been given at least 30 days
notice.  In the event that the third party does not elect to assume Operatorship
then the current Operator will continue as Operator.

 
 
7

--------------------------------------------------------------------------------

 

4.09                      This Agreement represents an option only, and the
Optionee shall be under no obligation to the Optionor to exercise the Option,
save and except in respect payments in section 6.04 (a)(iii).




TRANSFER OF PROPERTY


5.01                      Upon the exercise by the Optionee of the Option the
Optionor shall cause to be delivered to the Optionee duly executed registerable
transfers of the Property to Holdco, and the parties shall enter into such
tenants in common agreement as may be deemed necessary and appropriate.


5.02                      Prior to the transfer of the Property to Holdco
provided for in Paragraph 5.01, the Optionee shall be entitled to record a
memorandum of this Agreement in the Spanish language with the Mining Public
Registry of Mexico at its own cost.




OBLIGATIONS OF THE PARTIES DURING THE OPTION PERIOD


6.01                      The Optionor hereby covenants and agrees that for so
long as it is acting as Operator it will:


 
(a)
maintain the Property in good standing by the doing and filing of applicable
assessment work or the making of payments in lieu thereof, by the payment of
taxes and rentals and the performance of all other actions which may be
necessary in that regard and in order to keep the Property in good standing free
and clear of all liens and other charges except those at the time contested in
good faith by the Optionor;



 
(b)
permit the Optionee or its duly authorized agents, upon reasonable prior notice
to the Optionor, to have access to the Property in order to examine any work
carried out by the Optionor, provided, however, that neither the Optionee nor
its agents shall interfere or obstruct the operations of the Optionor, its
servants and agents on the Property, and further provided that the Optionee or
its agents shall enter upon the Property at their own risk and that the Optionee
agrees to indemnify and save the Optionor harmless from all loss or damage of
any nature or kind whatsoever in any way referable to the entry of, presence on,
or activities of either the Optionee or its agents while on the Property,
including, without limiting the generality of the foregoing, bodily injuries or
death at any time resulting therefrom and damage to property sustained by any
person or persons;



 
(c)
deliver to the Optionee a report (including up-to-date maps if there are any)
describing the results of work done on the Property in the last completed
quarter or calendar year, as applicable, together with information on material
results obtained, such reports to be delivered no more often than quarterly (at
Optionee’s request) and no less often than on or before the anniversary date of
this Agreement in each year;



 
(d)
conduct all work on or with respect to the Property in a careful and miner like
manner and in accordance with all applicable laws, regulations, orders and
ordinances of any relevant governmental authority and indemnify and save the
Optionee harmless from any and all claims, suits or actions made or brought
against it as a result of work done by the Optionor on or with respect to the
Property;


 
 
8

--------------------------------------------------------------------------------

 
 
 
(e)
obtain and maintain, or cause any contractor engaged hereunder to obtain and
maintain, during any period in which active work is carried out hereunder,
adequate insurance,



 
(f)
charge the Optionee a 15% Management Fee on all Expenditures. The Management Fee
payments shall be credited towards the $2 million in Expenditures referenced in
point 4.02 (a) (ii) of this Agreement.



6.02                      The Optionee hereby covenants and agrees that if it
were to become Operator that for so long as it is acting as Operator it will:


 
(a)
maintain the Property in good standing by the doing and arranging for the filing
by the Optionor of applicable assessment work or the making of payments in lieu
thereof, by the payment of taxes and rentals and the performance of all other
actions which may be necessary in that regard and in order to keep the Property
in good standing free and clear of all liens and other charges at least 30 days
before the filing is due except those at the time contested in good faith by the
Optionor;



 
(b)
permit the Optionor or its duly authorized agents, upon reasonable prior notice
to the Optionee, to have access to the Property in order to examine any work
carried out by the Optionee, provided, however, that neither the Optionor nor
its agents shall interfere or obstruct the operations of the Optionee, its
servants and agents on the Property, and further provided that the Optionor or
its agents shall enter upon the Property at their own risk and that the Optionor
agrees to indemnify and save the Optionee harmless from all loss or damage of
any nature or kind whatsoever in any way referable to the entry of, presence on,
or activities of either the Optionor or its agents while on the Property,
including, without limiting the generality of the foregoing, bodily injuries or
death at any time resulting therefrom and damage to property sustained by any
person or persons;



 
(c)
deliver to the Optionor on or before the anniversary date of this agreement in
each year a report (including up-to-date maps) describing the results of work
done on the Property in the last completed calendar year together with
information on material results obtained;



 
(d)
deliver to the Optionor, within 14 days of receipt, any results that would be
deemed material to the Optionor.



 
(e)
conduct all work on or with respect to the Property in a careful and miner like
manner and in accordance with all applicable laws, regulations, orders and
ordinances of any relevant governmental authority and indemnify and save the
Optionor harmless from any and all claims, suits or actions made or brought
against it as a result of work done by the Optionee on or with respect to the
Property;


 
 
9

--------------------------------------------------------------------------------

 

 
(f)
obtain and maintain, or cause any contractor engaged hereunder to obtain and
maintain, during any period in which active work is carried out hereunder,
adequate insurance.



 
(g)
include in the Expenditures outlined as per paragraph 4.02(a)(ii) a 15%
Management Fee on all Exploration-related Expenditures.





6.03                      Notwithstanding any of the provisions of this
Agreement, the parties specifically agree that the Optionee will be responsible
for rectifying any environmental damage sustained on or caused upon the Property
during the Option Period even if said damage is noticed after the option has
been terminated.


6.04                      Budgets, expenditures and payments
 
 
(a)
While the Optionor is Operator the Optionee agrees to:

 
(i)  
approve and/or provide comments on the budget for each successive phase of
exploration within fourteen (14) days of the presentation to Optionee by
Optionor of a proposed budget, and in the event of proposed changes, to provide
Optionee with a revised budget within a further fourteen (14) days for
Optionee’s review and approval, such approval not to be unreasonably withheld;

 
(ii)  
give to the Optionor an advance of at least 50% of each budget within thirty
(30) days of its approval and acknowledges that Optionor will not start that
next phase of exploration until the advance has been received;

 
(iii)  
make a payment to Optionor within thirty (30) days of a request by Optionor for
each completed phase of Exploration under an approved budget to be accompanied
by a report detailing completion of the phase and providing a detailed
accounting of costs; provided, however, that if such funds are not received
within such thirty (30) day timeframe, Optionor shall issue letter of default to
Optionee providing Optionee with an additional thirty (30) days to make the
requisite payment;

 
(iv)  
until such time that the Option has been exercised or terminated, provide the
Optionor sufficient funds to keep the Property in good standing (bi-annual
taxes) regardless of the amount of Expenditures incurred on the Property to
date;

 
 
 (b)
While the Optionee is Operator, the Optionee will provide the Optionor:

 
(i)  
an accounting of Expenditures every quarter;

 
 
(ii)
copies and receipts of all property tax and option payments if that duty is
performed by the Optionor.


 
 
10

--------------------------------------------------------------------------------

 

RIGHT OF ENTRY


7.01                      During the term of the Option provided for in this
Agreement, whichever party is acting as the Operator and its servants, agents
and independent contractors shall have the sole and exclusive right in respect
of the Property to:


 
(a)
enter thereon;



 
(b)
have exclusive and quiet possession thereof;



 
(c)
do such prospecting, exploration, development and/or other mining work thereon
and thereunder as the Operator in its sole discretion may determine practical
under the provisions of work programs to be jointly prepared and approved by the
Optionor and the Optionee prior to the commencement of operations in respect of
such work programs;



 
(d)
bring upon and erect upon the Property such buildings, plant, machinery, tools,
appliances and/or equipment as the Operator may deem advisable;



 
(e)
remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.





AREA OF MUTUAL INTEREST


8.01                      There is no area of mutual interest surrounding the
Property (hereinafter called the “AMI”).


8.02                      If the Optionor or Optionee acquires a property
interest or mineral rights immediately adjoining the Property (hereinafter
called the “New Property”), it shall notify the other party in writing of the
property interest or mineral rights acquired and the cost of acquisition
thereof.  The notified party shall then have thirty (30) days following receipt
by it of the foregoing notification to elect in writing to option the New
Property under the same terms of this Agreement.  If the notified party does not
so elect in writing within this thirty (30) day period, the Optionor or
Optionee, as applicable, shall be entitled to retain the property interest or
mineral rights for its own account and such property interest or mineral rights
independent of this Agreement.




MANAGEMENT COMMITTEE
 
9.01                      A Management Committee composed of one (1)
representative of each Party, shall be established on the Effective Date.  Each
Party shall, within thirty (30) days after the Effective Date, notify the other
Party in writing of the name of its representative (the “Representative”) and
alternative Representative (“Alternate”) who may from time to time act in the
absence of the Representative.  Each Party shall also be free to bring to all
meetings, at its own cost, such technical and other advisors as it may deem
appropriate; provided that such advisors are bound by the provisions of Sections
6 and 14.  Each Party shall have the right at any time and from time to time to
change its Representative or Alternate by written notice given to
 

 
 
11

--------------------------------------------------------------------------------

 

the other Party.  Each Party shall incur all costs (which shall not be deemed to
be Expenditures) for its Representative’s and Alternate’s activities hereunder.
 
9.02                      The Management Committee shall be constituted during
the Option Period for the following purposes:
 
(a)  
to review the on-going activities of the Operator on the Property and to review
reports submitted by the Operator on the progress of its activities;

 
(b)  
to discuss in good faith any changes, alterations or recommendations to the
activities undertaken by the Operator on the Property; and

 
 
(c)
to review proposed exploration operations on the Property to be undertaken by
the Operator.

 
9.03           Meetings of the Management Committee shall be held no less than
once annually. In lieu of holding meetings of the Management Committee, the
Management Committee may convene telephone conferences with the unanimous
consent of both Parties.
 
On any matter to be approved by the Management Committee, the Operator shall
have final and binding power on both Parties to decide on a decision in case of
dispute between the Parties.
 




TERMINATION


10.01                      The Optionee may terminate this Agreement at any time
prior to the Option Deadline, by the Optionee giving notice of termination to
the Optionor.




10.02                      Notwithstanding any other provision of this
Agreement, if at any time during the term of the Option, the Optionee fails to
pay to the Optionor any payments required under sub-paragraph 4.02(a)(i) hereof,
or fails to incur any of the Expenditures provided for in sub-paragraph
4.02(a)(ii) hereof, or fails to issue to the Optionor any shares required under
sub-paragraph 4.02 (a)(iii) or is in breach of any representation or warranty
contained herein, the Optionor may terminate this Agreement, but only if:


 
(a)
it shall have first given to the Optionee a notice of default containing
particulars of the payment not advanced, the share issuance not received, the
Expenditures not incurred or the representation or warranty breached; and



 
(b)
the Optionee has not, within thirty (30) days following delivery of such notice
of default, cured such default.



If the Optionor is required to give the Optionee a third notice of default the
Optionor may terminate this Agreement immediately.  This third notice can not be
issued to the Optionee without prior notice of at least fourteen (14) days.

 
 
12

--------------------------------------------------------------------------------

 

Further, notwithstanding any provision in this Agreement to the contrary, in the
event Optionor gives Optionee notice of a breach related to the commencement of
a drilling program pursuant to sub-section 4.02(a)(ii), Optionor will provide
Optionee with three (3) months from the date of such notice to cure said breach,
provided that the failure to commence drilling is as a result of circumstances
beyond the control of the Optionee, specifically excluding the lack of funds.


10.03                      Should the Optionee fail to comply with the
provisions of sub-paragraph 10.02(b) hereof, the Optionor may thereafter
terminate this Agreement, and the provisions of paragraph 10.04 hereof shall
then be applicable.


10.04                      If this Agreement terminates prior to the exercise of
the Option then the Optionee shall:


 
(a)
have provided to the Optionor funds to maintain the Property in good standing
for the entire next tax semester following the date of termination;



 
(b)
deliver to the Optionor copies of all plans, assay maps and diamond drill
records relating to the Property; and



 
(c)
have paid to the Optionor all amounts due prior to termination i.e. cash,
shares, and Expenditures



TRANSFER OF INTEREST BY THE OPTIONEE


11.01                      The Optionee may at any time, with the consent of the
Optionor, which consent shall not be unreasonably withheld, sell, transfer or
otherwise dispose of all or any portion of its interest in and to the Property
and this Agreement, provided that any purchaser, grantee or transferee of any
such interest shall have first delivered to the Optionor its agreement related
to this Agreement and to the Property, containing:


 
(a)
a covenant by such transferee to perform all the obligations of the Optionee to
be performed under this Agreement in respect of the interest to be acquired by
it from the Optionee to the same extent as if this Agreement had been originally
executed by the Optionee and such transferee as joint and several obligors
making joint and several covenants; and



 
(b)
a provision subjecting any further sale, transfer or other disposition of such
interest or any portion thereof in and to the Property and this Agreement to the
restrictions contained in sub-paragraph 11.01(a) hereof.



11.02                      No assignment by the Optionee of any interest less
than its entire interest in this Agreement and in the Property shall, as between
the Optionee and the Optionor, discharge it from any of its obligations
hereunder, but upon the transfer by the Optionee of the entire interest at the
time held by it in this Agreement and in the Property (whether to one or more
transferees and whether in one or in a number of successive transfers), the
Optionee shall be deemed to be discharged from all obligations hereunder or
other fulfilment of contractual commitments and any environmental liabilities,
effective on the date on which the Optionee shall have no further interest in
this Agreement or in the Property.

 
 
13

--------------------------------------------------------------------------------

 

11.03                      If the Optionee or Optionor should desire to sell all
or any portion of its interest in the Property it shall first offer same to the
other party.  The other party shall have a 30 day period to elect whether to
purchase the offered interest.


Upon the expiry of the 30 day period the Optionee or Optionor shall be free to
dispose of the offered interest to the extent not committed to be purchased by
the other party to any third party for a period of 180 days and on terms no less
favourable to the other party than was offered to the non-transferring
party.  If no sale of the offered interest is consummated within the aforesaid
180 day period, it shall thereafter again become subject to the right of first
refusal contemplated hereby.




SURRENDER AND ACQUISITION OF PROPERTY INTERESTS BEFORE TERMINATION OF AGREEMENT


12.01                      The party that is the Operator may at any time during
the Option Period elect to abandon one or more of the mining concessions that
comprise the Property by giving prior written notice to the party that is not
the Operator (in this section referred to as the “non-Operator”) of such
intention.


12.02                      For a period of thirty (30) days after the date of
delivery of such notice the non-Operator may elect to have any or all of the
mining concessions in respect of which such notice has been given transferred to
it by delivery of a request therefor to the Operator, whereupon the Operator
will deliver a duly executed registerable transfer document transferring such
mining concessions to the non-Operator.  If the non-Operator fails to make
request for the transfer of any mining concessions as aforesaid within such
thirty (30) day period, the Operator may then abandon such mining concessions
without further notice to the non-Operator.


12.03                      Upon any such transfer or abandonment, the mining
concessions so transferred or abandoned pursuant to Subparagraph 12.02 will for
all purposes of this Agreement cease to form part of the Property.




FORCE MAJEURE


13.01                      If the Optionee is at any time during the term of
this Agreement either prevented or delayed in complying with any provisions of
this Agreement by reason of strikes, labour shortages, power shortages, fuel
shortages, fires, wars, acts of God, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons (other than lack of
funds) beyond the control of the Optionee, the time limited for the performance
by the Optionee of its obligations hereunder shall be extended by a period of
time equal in length to the period of each such prevention or delay.


13.02                      The Optionee shall give prompt notice to the Optionor
of each event of force majeure under paragraph 13.01 hereof and upon cessation
of such event shall furnish the Optionor with notice to that effect together
with particulars of the number of days by which the obligations of the Optionee
hereunder have been extended by virtue of such event of force majeure and all
preceding events of force majeure.

 
 
14

--------------------------------------------------------------------------------

 

CONFIDENTIAL INFORMATION AND NEWS RELEASES


14.01                      The Optionor and the Optionee will, subject to
regulatory requirements, maintain the highest level of confidentiality with
respect to this Option Agreement and the Property.


On a best efforts basis, the Optionor and Optionee shall provide a copy of any
and all news releases related to this Option Agreement and/or the Property to
the other party to review (but not for approval) by a representative for both
the Optionor and a representative of the Optionee for technical/material content
prior to release.


If there is a regulatory requirement for the Optionor or Optionee to disclose
information relating to this Option Agreement and/or the Property, and no
representative of the Optionor or Optionee is available within 48 hours, the
disclosing party will disclose the minimum amount of confidential data to
satisfy regulatory requirements.




ARBITRATION


15.01                      The parties agree that all questions or matters in
dispute with respect to the accounting of monies expended by the Optionee as
provided for herein, or with respect to any other matter of a financial nature
hereunder, shall be submitted to arbitration pursuant to the terms hereof.


15.02                      It shall be a condition precedent to the right of any
party to submit any matter to arbitration pursuant to the provisions hereof that
any party intending to refer any matter to arbitration shall have given not less
than thirty (30) days’ prior written notice of its intention so to do to the
other party together with particulars of the matter in dispute.  On the
expiration of such thirty (30) days, the party who gave such notice may proceed
to refer the dispute to arbitration as provided for in paragraph 15.03 hereof.


15.03                      Any matter submitted to arbitration hereunder will be
conducted before a single arbitrator appointed by the then President of the
Association of Professional Engineers and Geoscientists of British Columbia
under the provisions of the Commercial Arbitration Act (British Columbia), or,
failing such appointment, by another single arbitrator appointed under the
provisions of said Act. The arbitrator shall fix a time and place in Vancouver,
British Columbia, or such other location as the parties may mutually agree upon,
for the purpose of hearing the evidence and representations of the parties, and
shall preside over the arbitration and determine all questions of procedure not
provided for under such Act or this paragraph.  After hearing any evidence and
representations that the parties may submit, the arbitrator shall make an award
and reduce the same to writing, and deliver one copy thereof to each of the
parties.  The expense of the arbitration shall be paid as specified in the
award.


15.04                      The parties agree that the award of the arbitrator
shall be final and binding upon each of them.



 
 
15

--------------------------------------------------------------------------------

 

NOTICES AND PAYMENT


16.01                      Any notice, demand, payment or other communication
under this Agreement will be given in writing and must be delivered or sent by
facsimile and addressed to the party to which it is being given at the following
addresses:


 (a)           if to the Optionor:


YALE RESOURCES LTD.
Suite 400 – 409 Granville Street
Vancouver, BC
V6C 1T2


Attention:                      President
Facsimile:                      (604) 678-2532


AND A COPY TO:


Tupper Jonsson & Yeadon
1710 – 1177 West Hastings Street
Vancouver, British Columbia
V6E 2L3


Attention:                      Lee Tupper
Facsimile:                      (604) 681-0139


(b)           if to the Optionee:


 
SILVER AMERICA INC.

 
10775 Double R Boulevard,

 
Reno, Neveada, 89521,

 
U.S.A.



Attention:                      President
Facsimile:                      (775) 996-8200


AND A COPY TO:


Bullivant Houser Bailey PC
1415 L Street, Suite 1000
Sacramento, CA 95814


Attention:                      Sarah L. Ham
Facsimile:                      (916) 930-2501

 
 
16

--------------------------------------------------------------------------------

 

16.02                      If notice, demand, payment or other communication is
sent by facsimile or is delivered, it will be deemed to have been received on
the next business day following the day of transmission or delivery.




CURRENCY


17.01                      All references to monies hereunder will be in lawful
currency of the United States of America.




REGULATORY ACCEPTANCE


18.01                      If required, this Agreement is subject to the
Optionor receiving acceptance herefor from the TSX Venture Exchange (hereinafter
called the “Exchange”).




FURTHER ASSURANCES


19.01                      Each of the parties hereto agrees to do and/or
execute all such further and other acts, deeds, things, devices, documents and
assurances as may be required in order to carry out the true intent and meaning
of this Agreement, including the registration thereof against any of the mineral
property interests comprising the Property at the request of any party.




TIME OF THE ESSENCE


20.01                      Time shall be of the essence of this Agreement.




COSTS


21.01                      Each of the parties hereto will be responsible for
paying its own costs relating to the preparation and execution of this
Agreement.




ENTIRE AGREEMENT


22.01                      The parties hereto agree that the terms and
conditions of this Agreement shall supersede and replace any other agreements or
arrangements, whether oral or written, heretofore existing among the parties in
respect of the subject matter of this Agreement, including, without limiting the
generality of the foregoing, the document entitled “Letter of Intent” between
the parties and dated the 5th day of March, 2010.




COUNTERPARTS


23.01                      This Agreement and any certificate or other writing
delivered in connection herewith may be executed in any number of counterparts
and any party hereto may execute any counterpart, each of which when executed
and delivered will be deemed to be an original and all

 
 
17

--------------------------------------------------------------------------------

 

of which counterparts of this Agreement or such other writing, as the case may
be, taken together, will be deemed to be one and the same instrument.  The
execution of this Agreement or any other writing by any party hereto will not
become effective until all counterparts hereof have been executed by all the
parties hereto.




EXECUTION BY FACSIMILE


24.01                      Each of the parties hereto will be entitled to rely
upon delivery by facsimile of executed copies of this Agreement and any
certificates or other writings delivered in connection herewith, and such
facsimile copies will be legally effective to create a valid and binding
agreement among the parties in accordance with the terms and conditions of this
Agreement.




TITLES


25.01                      The titles to the respective paragraphs hereof shall
not be deemed as part of this Agreement but shall be regarded as having been
used for convenience only.




GOVERNING LAW


26.01                      This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia, applicable
therein.



12505131.1
 
18

--------------------------------------------------------------------------------

 



ENUREMENT


27.01                      This Agreement shall enure to the benefit of and be
binding upon the parties hereto and each of their successors and permitted
assigns, as the case may be.




IN WITNESS WHEREOF this Agreement has been executed as of the day and year first
above written.


EXECUTED by
YALE RESOURCES LTD.
in the presence of:
   
Authorized Signatory
   
EXECUTED by
SILVER AMERICA INC.
in the presence of:
   
Authorized Signatory
         






 
 
19

--------------------------------------------------------------------------------

 

SCHEDULE "A"


To the Agreement made and dated for reference the 26th day of April, 2010
between Yale Resources Ltd. and Silver America Inc.




Concession                                Title                                     
Approx.
name                                           
number                                Area (ha)


GUADALUPE                            
233872                                127.4100                      
GUADALUPE  2                         233873                                155.4200                                
                                              Total:            282.83

 
20

--------------------------------------------------------------------------------

 

SCHEDULE "B"


To the Agreement made and dated for reference the 26th day of April, 2010
between Yale Resources Ltd. and Silver America Inc.




Payments due to underlying owners:
(to be borne by the Optionee – included in Expenditures)


        (i) $20,000 on the 30th of December 2009 (PAID);
       (ii) $20,000 on the 30th of June 2010;
                                  (iii) $30,000 on the 30th of December 2010;
                      (iv) $50,000 on the 30th of June 2011;
       (v) $50,000 on the 30th of December 2011;
                                          (vi) $75,000 on the 30th of June 2012;
                     (vii) $100,000 on the 30th of December 2012;
                                        (viii) $200,000 on the 30th of June
2013;
                       (ix) $455,000 on the 30th of December 2013.




Net Smelter Returns


   In addition to the 2% NSR that will be assigned to the Optionor upon
Optionee’s exercise of the Option, there is a 2% NSR assigned to the Vendor


- The 2% NSR can be bought from the Optionor for $2,000,000


- The 2% NSR can be bought from the Vendor for $1,000,000




Approximate bi-annual taxes payable on the Property during the length of the
Agreement
(to be borne by the Optionee – included in Expenditures)


Year
Period
Property
Total
   
Guadalupe
Guadalupe 2
 
2010
1st Semester
$648
$749
$1,397
 
2nd Semester
$648
$749
$1,397
2011
1st Semester
$780
$900
$1,680
 
2nd Semester
$780
$900
$1,680
2012
1st Semester
$1,300
$1,530
$2,830
 
2nd Semester
$1,300
$1,530
$2,830
2013
1st Semester
$1,560
$1,840
$3,400
 
2nd Semester
$1,560
$1,840
$3,400
2014
1st Semester
$3,300
$3,700
$7,000
 
2nd Semester
$3,300
$3,700
$7,000


 
21

--------------------------------------------------------------------------------

 

SCHEDULE “C”


To the Agreement made and dated for reference the 26th day of April, 2010
between Yale Resources Ltd. and Silver America Inc.




PURCHASE AGREEMENT BETWEEN THE OPTIONOR AND THE VENDOR
(English translation followed by Spanish original)


MINING EXPLORATION AND OPTION AGREEMENT EXECUTED, ON THE ONE HAND BY MR. CARLOS
ROBERTO HANDAL LINARES AND MARIA CONCEPCION LARA LUNA, BOTH BY HIS OWN LEGAL
CAPACITY AND DENOMINATED IN SUCCESSIVE AS "CARLOS" AND “MARIA” RESPECTIVELY AND
JOINTLY AS “THE PROPRIETORS”, AND BY THE OTHER PART MINERA “ALTA VISTA”, S.A. DE
C.V., REPRESENTED BY MR. TOMAS VIDALES SOTO, DENOMINATED IN SUCCESSIVE AS "ALTA
VSITA" IN ACCORDANCE WITH FOLLOWING DECLARATIONS AND CLAUSES.


I. CARLOS DECLARES:


  a.
 That he is Mexican by birth, original of Monterrey N.L. Mexico, registered in
the Federal Registry of Contributors under key HALCC-550822PJ9 and counts on
with legal capacity sufficient to commit himself in the terms of the present
contract, as well as in accordance with the Mining Law and its Regulation.



  b.    That he is married with MARIA under the legal regime of jointly goods.


  c.
 That he is the owner of the 50% of the mining concession legal rights of “THE
CONCESSIONS” next listed because of his matrimony legal regime, same CONCESSIONS
that are located ion the state of Zacatecas, Mexico.



 c.1.
“GUADALUPE” Mining Concession, Tile Number 233872, issued on April 22, 2009,
File number 083/28826, located in the Municipality of Fresnillo, Zacatecas State
of Mexico, and with a surface of 127.4134 hectares and booked in Act 292 at
pages 146 of Volume 375 of the Mining Concessions book of the Public Mining
Registry Office.



 c.2.
“GUADALUPE 2” Mining Concession, Tile Number 233873, issued on April 22, 2009,
File number 083/28827, located in the Municipality of Fresnillo, Zacatecas State
of Mexico, and with a surface of 155.4218 hectares  and booked in Act , Pages
147 of Volume 375 of the Mining Concessions Book of the Public Mining Registry
Office.



Hereafter “THE CONCESSIONS” matter of the above said lots and identified in
subparagraphs c.1. and c.2 will be referred in this document as a whole as “THE
CONCESSIONS”.


d.  
Under oath of saying the truth, that as the date of execution of this agreement,
THE CONCESSIONS are in force and without of any legal or economic burden.


 
22

--------------------------------------------------------------------------------

 

e.  
That at the time of executing this agreement he has not executed any other legal
act regards THE CONCESSIONS, being why he guarantees the legal existence and
legal availability of THE CONCESSIONS.



f.  
That as to the date of executing this agreement, all payments, taxes and
contributions or legal rights regards THE CONCESSIONS are updated and in force.



g.  
Under oath of saying the truth, that it has the physical and pacific possession
of THE CONCESSIONS matter of this contract.



h.  
That actually he is filing the environmental permits to start developing his
exploration and production workings in THE CONCESSIONS.



II. “MARIA” DECLARES.


a. That he is Mexican by birth, original of Concepcion del Oro, Zacatecas, State
of Mexico  and counts on with sufficient legal capacity to commit herself in the
terms of this agreement, as well as in accordance with the Mining Law and its
Regulations.


b. That he is married with CARLOS under the legal regime of jointly goods.


c. That she agrees and consents with each and every one of the declarations
stated by CARLOS.


III. “ALTA VISTA” DECLARES.


a. That it is a mercantile corporation incorporated under the laws of Mexico and
filed before the Commerce Public Registry as it is credited with deed number
15158 issued on March 16th, 2007, granted by the Mr. Juan M. Brown Alvarez,
Public Broker number 46 of Mexico City.


b. That Mr. Tomas Vidales Soto is proxy holder of “ALTA VISTA” and counts on
with enough the legal faculties and representation to execute this agreement on
behalf of ALTA VISTA.


c. That agrees in executing this agreement to formally acquire the property
rights over THE CONCESSIONS identified in interjection c. of previous
Declaration I in the terms of this agreement.


III.  
THE PARTS DECLARE:



a. That they mutually recognize each other the legal faculties with the ones
they concur to the execution celebration of this contract.


b. That they physically know “THE CONCESSIONS” object of this contract.


c. That it is their free will to execute this contract not existing error, bad
faith or injury.

 
23

--------------------------------------------------------------------------------

 

Exposed the previous thing, THE PARTS agree in subjecting to the following


C L A U S E S


FIRST.- "THE PROPRIETORS" assign to “ALTA VISTA”, without reserve nor limitation
some, the ownership of all legal rights over THE CONCESSIONS denominated as
“GUADALUPE” and “GUADAUPE 2”, which is identified in subparagraph c. of
Declaration I of this contract  and subject to the fulfillment of the terms of
this agreement.


In the occasion of the execution of this contract, “ALTA VISTA” subrogates in
all the legal rights and duties stated by the Mexican Mining Law and its
Regulations as well as to the Mexican Environmental Law.


A hard copy of such CONCESSIONS is attached to this agreement as exhibits 3 and
4.


SECOND.- “ALTA VISTA” agrees to pay "THE PROPRIETORS" for the acquisition of the
ownership over THE CONCESSIONS, $1’,000,000.00 (ONE MILLION DOLLARS), which will
be paid as follows and subject to:


1.  
That ALTA VISTA counts on with the legal access to THE CONCESSIONS;



2.  
That THE OPROPRIETORS have handed out to ALTA VISTA all reports, technical
information and geological background of THE CONCESSIONS



a.  
U.S. $10,000.00 (TEN THOUSAND DOLLARS) will be paid within seven days after
signing and certifying this agreement.



For this effect, ALTA VISTA will make the wire transfer to account number
6210792240 or CLABE code CLABE 021932062107922406, both registered before HSBC,
S.A. BANK at CARLO’s name. The corresponding wire transfer receipt will
constitute the proof of payment notwithstanding that THE PROPRIETORS will have
to issue a private invoice.


When CARLOS delivers the official invoices to ALTA VISTA, then the IVA will be
paid to CARLOS


b.  
$20,000.00 (TWENTY THOUSAND DOLLARS) will be paid on June 30th, 2010.



c.  
$30,000.00 (THIRTY THOUSAND DOLLARS) will be paid on December 30th, 2010.



d.  
$50,000.00 (FIFTY THOUSAND DOLLARS) will be paid on June 30th, 2011.



e.  
$50,000.00 (FIFTHTY THOUSAND DOLLARS) will be paid on December 30th, 2011.



f.  
$75,000.00 (SEVENTY FIVE THOUSAND DOLLARS) will be paid on June 30th, 2012.


 
24

--------------------------------------------------------------------------------

 

g.  
$100,000.00 (ONE HUNDRED THOUSAND DOLLARS) will be paid on December 30th, 2012.



h.  
$200,000.00 (TWO HUNDRED THOUSAND DOLLARS) will be paid on June 30th, 2013.



i.  
$465,000.00 (FOUR HUNDRED SIXTY FIVE HUNDRED THOUSAND DOLLARS) will be paid on
December 30th, 2013.



THIRD.- THE PARTS expressly agree that in the event of ALTA VISTA cannot have
access to THE CONCESSIONS, THE PROPRIETORS, jointly with ALTA VISTA will assist
in the necessary legal actions to obtain such access.


FOURTH.- "ALTA VISTA agrees in paying THE CONCESSION’s semester taxes as of the
first semester of 2010.


FIFTH.- "ALTA VISTA" agrees in paying THE PROPRIETORS an equivalent to 2% over
the production obtained on THE CONCESSION’s exploitation, stating that this
concept is known as Net Smelter Return (NSR).


In case ALTA VISTA could start producing before a 4 years period, it will anyway
pay to THE PROPRIETORS such percentage. This concept is completely independent
of the purchase price.


SIXTH.- THE PARTS agree that ALTA VISTA will be able to buy out for THE
PROPRIETORS and with their previous consent  such Net Smelter Return in the
amount of One Million Dollars.
 
 
SEVENTH.- THE PROPRIETORS agree and commit before ALTA VISTA in providing the
physical and pacific possession over THE CONCESSIONS as it has been stated by
them.


EIGTH.- THE PROPRIETORS commit with ALTA VISTA in providing, within a term of 15
days counted as of the execution date of this agreement, all geological reports
they count on, such as the regular workings reports they have over THE
CONCESSIONS.


Also, THE PROPRIETORS commit with ALTA VISTA in delivering or handing out,
within the first five days of every two months, all the geological reports
generated by the exploitation that they are doing in THE CONCESSIONS.




NINETH.- THE PROPRIETORS commit in permanently keeping all their exploration,
exploitation and environmental duly up dated and in force.


THE PROPRIETORS assume all their legal, economic and administrative
responsibilities for the exploration and exploitation workings they are doing
and developing in THE CONCESSIONS

 
25

--------------------------------------------------------------------------------

 

ALTA VISTA will assist technically THE PROPPRIETORS upon availability in it’s
schedule, but they will not have no right to charge ALTA VISTA with any
responsibility derived of their explorations workings.


In any case ALTA VISTA will not be responsible for any of the exploration or
exploitation workings results obtained by THE PROPRIETORS or by their personnel.
This because ALTA VISTA will only provide THE PROPRIETORS with technical
recommendations but at any time ALTA VISTA will be supervising or directing
their mining exploration or exploitation workings.


TENTH.-  THE PROPRIETORS, as of the execution date of this agreement commit with
ALTA VISTA in continue developing extractions and production workings over THE
CONCESSIONS, but in any case such production won’t be higher than 1,500 tons of
mineral per annum. This right will be in force for 4 years counted as of the
execution date of this agreement.


For this effect, every two months THE PROPRIETORS will hand out to ALTA VISTA
the reports and information they have produced regards the exploration and
production obtained within the previous two months.


In case THE PROPRIETORS do not deliver ALTA VISTA such reports or in case they
were false, they will immediately stop exploring and producing. ALTA VISTA will
count on with the legal right to impede THE PROPRIETORS the access to THE
CONCESSIONS to continue developing or producing their mining workings.


Also THE PROPRIETORS allow and authorize ALTA VISTA to request, from any
contractor (companies, suppliers, etc) working with or for THE PROPRIETORS,
information they count on regards all the services provided to THE PROPRIETORS.


For this effect, THE PROPRIETORS will notify ALTA VISTA who is/are the companies
working or trading with them the mining workings developed in THE CONCESSIONS.
For this, THE PROPRIETORS will extend ALTA VISTA a letter authorizing it for
doing the corresponding search or request.


ELEVENTH.-  THE PARTS agree that the causes stated below will be enough to
consider this agreement breached:


a.  
If ALTA VISTA does not pay any of thee stipulated installments within the 30 day
grace period;



b.  
If THE PROPRIETORS do not fulfill any of all of their stipulated duties and
therefore ALTA VISTA is affected. If so, an agreed penalty equivalent to the
installments will be charged to THE PROPRIETORS and ALTA VISTA will have the
right to terminate the agreement or charge THE PROPRIETORS with such penalty.



TWELVE.- If ALTA VISTA does not pay the corresponding stipulated installment
within the 30 days grace term, this agreement will be automatically terminated
and THE PROPRIETORS will keep the previous installments paid by ALTA VISTA.


THIRTEENTH.-  THE PARTS agree in appear before a notary public to certify this
agreement for the legal effects foreseen in article 23 of the Mining law.

 
26

--------------------------------------------------------------------------------

 
 
FOURTEENTH.-  "THE PARTIES" agree that once this contract has been signed out
and certified before notary public or broker, anyone of them will be able,
indifferently, to register it before the Mining Public Registry so that it has
desired effects before third parties.


FIFTEENTH.- THE PROPRIETORS, according to statement I.h. commit in to ALTA VISTA
in not acquiring mining concession any within a contiguous zone of 5 kilometers
next to THE CONCESSIONS for not causing a conflict of interest with ALTA VISTA.


SEIXTEENTH.- "THE PARTS", state as their domiciles for the effects of any notice
regarding this agreement, the following:


CARLOS ROBERTO HANDAL LINARES                        “MINERA ALTA VISTA, S.A. DE
C.V
Violetas No. 94 C.P.
98054                                                          Las Quintas No.
64, C.P. 83249
Fracc. Felipe
Angeles                                                                 Col.
Santa Fe Hermosillo, Sonora
Zacatecas,
Zacatecas                                                                 Tel.
(662) 210-4737
Mexico                                                                                          Mexico


SEVENTEENTH.- “THE PARTS” agree that all disputes arising of or in connection
with this agreement, or in respect of any legal relationship associated
therewith or there from, shall be referred to and finally resolved by
arbitration administered by the Arbitration Centre of Mexico (CAM) by only one
arbitrator.


Read out to and for THE PARTS the content and legal effects of the present
contract, they sign it to their whole satisfaction being the thirty days of the
month of December of year two thousand and nine.
 

       “CARLOS”      “MARIA”  ROBERTO HANDAL LINARES      SRA. MARIA CONCEPCION
LARA LUNA    BY MY OWN LEGAL CAPACITY     BY MY OWN LEGAL CAPACITY      

 
                                                                                                                                       
                                                                                         
 

         “ALTA VISTA”      MINERA ALTA VISTA, S.A. DE C.V.      TOMAS GUILLERMO
VIDALES SOTO      LEGAL REPRESENTAIVE  

                                                                                
 
 
27

--------------------------------------------------------------------------------

 

CONTRATO DE EXPLORACION Y DE CESION ONEROSA DE DERECHOS DE CONCESION MINERA QUE
CELEBRAN, POR UNA PARTE EL SR. CARLOS ROBERTO HANDAL LINARES Y LA SRA. MA.
CONCEPCION LARA LUNA, AMBOS POR SU PROPIO DERECHO, DENOMINADOS EN LO SUCESIVO,
EN LO INDIVIDUAL COMO “CARLOS” Y “MARIA” RESPECTIVAMENTE Y EN LO COLECTIVO COMO
“LOS PROPIETARIOS” Y POR LA OTRA PARTE LA SOCIEDAD MINERA ALTA VISTA, S.A. DE
C.V., REPRESENTADA POR SU APODERADO EL ING. TOMAS GUILLERMO VIDALES SOTO,
DENOMINADA EN LO SUCESIVO COMO “ALTA VISTA” AL TENOR DE LAS SIGUIENTES
DECLARACIONES Y CLAUSULAS:


D E C L A R A C I O N E S




I.  
DECLARA “CARLOS”:



a.  
Que es mexicano por nacimiento, originario
de                                                                                           Monterrey
N. L México, inscrito en el Registro Federal de Contribuyentes bajo la clave
HALC-550822PJ9 y cuenta con capacidad legal suficiente para obligarse en los
términos del presente contrato, así como de conformidad con la Ley Minera y su
Reglamento.



b.  
Bajo protesta de decir verdad, que se encuentra casado con la Sra. María
Concepción Lara Luna bajo el régimen de SOCIEDAD CONYUGAL.



c.  
Bajo protesta de decir verdad, que es el legítimo propietario del 50% (cincuenta
por ciento), de los derechos de exploración y explotación de “LAS CONCESIONES”
mineras que enseguida se identifican por encontrarse casado bajo el régimen de
sociedad conyugal y cuenta con el dominio de LAS CONCESIONES y de los derechos
derivados de éstas, las cuales se localizan en el Municipio de Fresnillo
Zacatecas, México, las cuales son objeto del presente contrato de cesión:



 c.1.
 “GUADALUPE” Concesión Minera, Título Número 233872, expedido el 22 de abril del
2009, Expediente número 083/28826, ubicado en el Municipio de Fresnillo,
Zacatecas, con una superficie de 127.4134 Hectáreas e inscrito en el Acta número
292 a Fojas 146 del Volumen 375 del Libro de Concesiones Mineras del Registro
Público de Minería.



 c.2.
“GUADALUPE 2” Concesión Minera, Título Número 233873, expedido el 22 de abril
del 2009, Expediente número 93/28827, ubicado en el Municipio de Fresnillo,
Zacatecas, con una superficie de 155.4218 Hectáreas e inscrito en el Acta número
293 a Fojas 147 del Volumen 375 del Libro de Concesiones Mineras del Registro
Público de Minería.



Que en adelante “LAS CONCESIONES” que amparan LOS LOTES identificados en los
incisos c.1. y c.2 serán referidas e identificadas en su conjunto en este
documento como “LAS CONCESIONES”.


d.  
Bajo protesta de decir verdad, que a la fecha de celebración del presente
contrato “LAS CONCESIONES” y los derechos que de las mismas derivan, se
encuentran vigentes, libres de todo carga o gravamen, limitación de dominio, uso
o goce que impida su disposición por parte del declarante.


 
28

--------------------------------------------------------------------------------

 

e.  
Bajo protesta de decir verdad, que a la fecha de celebración del presente
contrato no ha realizado respecto de “LAS CONCESIONES”, contrato o acto legal
alguno distinto al contenido en este instrumento legal, por lo que garantiza la
existencia, vigencia, legitimidad y disponibilidad de los referidos derechos
objeto de este contrato.



f.  
Bajo protesta de decir verdad, que a la fecha de celebración del presente
contrato las referidas CONCESIONES se encuentran vigentes y al corriente en el
pago de sus prestaciones, impuestos, derechos y contribuciones y cualesquiera
otras cargas de cualquier índole.



g.  
Bajo protesta de decir verdad, que tiene la posesión física y pacífica de “LAS
CONCESIONES” objeto de este contrato.



h.  
Bajo protesta de decir verdad, que a la fecha de celebración de este contrato su
representada no cuenta con la propiedad de concesión minera alguna a su nombre y
dentro de un radio de 5 kilómetros a la redonda de la ubicación de “LAS
CONCESIONES” objeto de este contrato, distinta a “LAS CONCESIONES” objeto de
este instrumento legal.



i.  
Bajo protesta de decir verdad, que a la fecha de celebración del presente
contrato, se encuentran en tramite y a nombre de “LOS PROPIETARIOS” haciendo
referente a lo siguiente: los permisos ambientales correspondientes para
realizar trabajos de exploración y explotación mineros en “LAS CONCESIONES”, así
como cuenta con todas las medidas sanitarias, laborales, de seguridad social y
legales que cumplen con las Normas Oficiales Mexicanas (NOM´s), en materia
ambiental para realizar los trabajos de exploración NOM-120 y explotación que
viene realizando en ”LAS CONCESIONES”.



II.  
DECLARA “MARIA”:



a.  
Que es mexicana por nacimiento, originaria de Concepción del Oro Zac, y cuenta
con capacidad legal suficiente para obligarse en los términos del presente
contrato, así como de conformidad con la Ley Minera y su Reglamento.



b.  
Bajo protesta de decir verdad, que se encuentra casada con el Sr. Carlos Roberto
handal Linares bajo el régimen de SOCIEDAD CONYUGAL.



c.  
Que está de acuerdo en todas y cada una de las declaraciones previamente
expuestas por “CARLOS” y por ende en este acto las hace suyas y las tiene por
aqui reproducidas como si a la letra se insertasen para los efectos legales
objeto de este contrato.



III.  
DECLARA  “ALTA VISTA”:



a.  
Que su representada es una sociedad mercantil debidamente constituida conforme a
las leyes de la República Mexicana e inscrita ante el Registro Público del
Comercio, como consta en la Póliza Mercantil número 15158, de fecha 16 de marzo
del 2007, otorgada por el Lic. Juan M. Alvarez Moreno, Corredor Público número
46 del Distrito Federal.



b.  
Que el Ing. Tomas Guillermo Vidales Soto es apoderado de “ALTA VISTA” y cuenta
con las facultades legales suficientes para celebrar el presente contrato, en
términos de la copia certificada de la escritura pública número 28,977 de fecha
16 de Diciembre de 2008 otorgada por el Lic. Salvador A. Corral Martínez,
notario público número 28 de Hermosillo,


 
29

--------------------------------------------------------------------------------

 

c.  
Sonora, junto con poder notariado del Registro Publico Minero, mismas que no le
han sido revocadas ni limitadas en forma alguna, por lo que se encuentra
plenamente facultado para su celebración.



d.  
Que está de acuerdo en adquirir los derechos sobre “LAS CONCESIONES”
correspondientes a “LAS CONCESIONES” identificados en las declaraciones I.c a
I.h anteriores en los términos del presente contrato y con base en las
declaraciones hechas por “LOS PROPIETARIOS”.



IV.  
DECLARAN LAS PARTES  :



a.  
Que se reconocen mutuamente la personalidad con que concurren a la celebración
del presente contrato.



b.  
Que conocen físicamente “LAS CONCESIONES” objeto de la concesiones materia del
presente contrato.



c.  
Que es su libre voluntad celebrar el presente contrato no existiendo error,
dolo, mala fe o lesión.



Expuesto lo anterior, “LAS PARTES” están de acuerdo en sujetarse a las
siguientes


C L A U S U L AS


PRIMERA.-  “LOS PROPIETARIOS” están de acuerdo y se obligan en los términos del
presente contrato, a ceder onerosamente en favor de “ALTA VISTA”, la concesión y
titularidad del 100% (cien por ciento) de los derechos contenidos y derivados en
y de “LAS CONCESIONES” que amparan los lotes “GUADALUPE” y “GUADALUPE 2”
respectivamente, las cuales se encuentran identificadas en las declaración I.c
de este contrato y se tienen por aquí reproducidas como si a la letra se
insertasen previa liquidación que se haga de la suma convenida.


Con motivo de la celebración del presente contrato, “ALTA VISTA” habrá de
subrogarse en todos los derechos y obligaciones que la Ley Minera y su
Reglamento establecen, así como la Ley de Equilibrio Ecológico y Protección al
Medio Ambiente, sus reglamentos y demás disposiciones aplicables.


Copia de los citados Títulos de Concesión corren agregados al presente
instrumento legal debidamente firmados por “LAS PARTES” como Anexos 3 y 4 de
este contrato.


SEGUNDA.- “ALTA VISTA” está de acuerdo y se obliga a pagar en favor de “LOS
PROPIETARIOS” por la adquisición de los derechos de exploración y explotación y
dominio de “LAS CONCESIONES” a que se refiere la cláusula anterior, quien está
de acuerdo en que así sea, la cantidad de U.S. $1´000,000.00 (UN MILLON DE
DOLARES DE LOS ESTADOS UNIDOS DE NORTEAMERICA), mismos que serán liquidados en
los términos que a continuación se detallan y sujetos a lo siguiente:


1.  
Que “ALTA VISTA” cuente con el acceso (servidumbre de paso), a los lotes objeto
de este contrato.


 
30

--------------------------------------------------------------------------------

 



2.  
Que “LOS PROPIETARIOS” hayan proporcionado a “ALTA VISTA” toda la información
técnica, reportes y antecedentes geológicos con que cuenten respecto de los
trabajos de perforación y/o exploración realizados en “LAS CONCESIONES”.



  a.
  La suma de U.S. $10,000.00 (DIEZ MIL DÓLARES AMERICANOS), dentro de los 7
(siete) días siguientes contados a partir de la firma y ratificación ante
fedatario público del presente contrato toda vez que a partir de ese momento
“ALTA VISTA” habrá de gestionar una transferencia del extranjero para hacer el
presente pago a la cuenta de “LOS PROPIETARIOS”.



Lo anterior debido a que a partir de que se firme y ratifique este contrato,
“ALTA VISTA” dará instrucciones para que de haga una transferencia internacional
de fondos para pagarse la suma antes indicada.


Para este efecto, “ALTA VISTA” hará el pago correspondiente a través de
transferencia electrónica a la cuenta número 6210792240 o cuenta CLABE
021932062107922406, ambas registradas ante Banco HSBC, S.A. a nombre de CARLOS
ROBERTO HANDAL LINARES y la ficha o comprobante de depósito harán las veces de
comprobante de pago de esta primera exhibición, independientemente de que “LOS
PROPIETARIOS” habrá de emitir y entregar a “ALTA VISTA” el o los recibos de pago
respectivos.


Cuando LOS PROPIETARIOS entreguen a ALTA VISTA los recibos fiscales respectivos
ALTA VISTA pagará el Impuesto al Valor Agregado para que LOS PROPIETARIOS lo
retengan.


b.  
 La suma de U.S. $20,000.00 (VEINTE MIL DÓLARES AMERICANOS), a los 06 (seis)
meses contados a partir de la firma del presente contrato, esto es, el día 30
(treinta) de junio del 2010 e igualmente se pagarán a través de transferencia
electrónica en los términos antes precisados.



c.  
La suma de U.S. $30,000.00 (TREINTA MIL DÓLARES AMERICANOS), a los 12 (doce)
meses contados a partir de la firma del presente contrato, esto es, el día 30
(treinta) de diciembre del 2010 e igualmente se pagarán a través de
transferencia electrónica en los términos antes precisados.



d.  
La suma de U.S. $50,000.00 (CINCUENTA MIL DÓLARES AMERICANOS), a los 18
(dieciocho) meses contados a partir de la firma del presente contrato, esto es,
el día 30 (treinta) de junio del 2011 e igualmente se pagarán a través de
transferencia electrónica en los términos antes precisados.



e.  
La suma de U.S. $50,000.00 (CINCUENTA MIL DÓLARES AMERICANOS), a los 24
(veinticuatro) meses contados a partir de la firma del presente contrato, esto
es, el día 30 (treinta) de diciembre del 2011 e igualmente se pagarán a través
de transferencia electrónica en los términos antes precisados.



f.  
La suma de U.S. $75,000.00 (SETENTA Y CINCO MIL DÓLARES AMERICANOS), a los 30
(treinta y cuatro) meses contados a partir de la firma del presente contrato,
esto es, el día 30 (treinta) de junio del 2012 e igualmente se pagarán a través
de transferencia electrónica en los términos antes precisados.


 
31

--------------------------------------------------------------------------------

 

g.  
La suma de U.S. $100,000.00 (CIEN MIL DÓLARES AMERICANOS), a los 36 (treinta y
seis) meses contados a partir de la firma del presente contrato, esto es, el día
30 (treinta) de diciembre del 2012 e igualmente se pagarán a través de
transferencia electrónica en los términos antes precisados.



h.  
La suma de U.S. $200,000.00 (DOSCIENTOS MIL DÓLARES AMERICANOS), a los 42
(cuarenta y dos) meses contados a partir de la firma del presente contrato, esto
es, el día 30 (treinta) de junio del 2013 e igualmente se pagarán a través de
transferencia electrónica en los términos antes precisados.



i.  
La suma de U.S. $465,000.00 (CUATROCIENTOS SESENTA Y CINCO MIL DÓLARES
AMERICANOS), a los 48 (cuarenta y ocho) meses contados a partir de la firma del
presente contrato, esto es, el día 30 (treinta) de diciembre del 2013 e
igualmente se pagarán a través de transferencia electrónica en los términos
antes precisados.



TERCERA.- “LAS PARTES” están de acuerdo y convienen que en el evento de  que
“ALTA VISTA” no logre con sus gestiones obtener la autorización de el o los
dueños de los predios contiguos o los que rodean “LAS CONCESIONES”; “LOS
PROPIETARIOS”, conjuntamente con “ALTA VISTA” habrán de coadyuvar para iniciar
las acciones legales que sean necesarias para obtener el acceso o servidumbre de
paso respectivos o inclusive hasta la expropiación temporal de esos lotes
contiguos conforme a la Ley Minera en caso de ser necesario.


CUARTA.- “ALTA VISTA” está de acuerdo en pagar a partir del primer semestre del
año 2010 pagará por cuenta de “LOS PROPIETARIOS”, los derechos y/o impuestos
semestrales que generen “LAS CONCESIONES”.


QUINTA.- “LAS PARTES” están de acuerdo y convienen expresamente en que “LOS
PROPIETARIOS” recibirán de “ALTA VISTA” por concepto de pago de regalías, un
porcentaje equivalente al 2% (DOS POR CIENTO) sobre la producción que obtenga
“ALTA VISTA” derivado de la explotación que haga de “LAS CONCESIONES” y que en
la industria minera dicha producción o regalías se conocen en idioma inglés como
“Net Smelter Return” (NSR).


Para el caso de que ALTA VISTA produjera antes del término de los cuatro años
previsto en este contrato, de cualquier forma pagará a LOS PROPIETARIOS el
porcentaje previsto en el párrafo anterior.


 SEXTA.- “LAS PARTES” están de acuerdo y expresamente convienen en que “ALTA
VISTA”, podrá pagar, previo consentimiento de “LOS PROPIETARIOS”, la suma de
$1’000,000.00 (UN MILLON DE DOLARES DE LOS ESTADOS UNIDOS DE AMERICA), en
concepto de pago por la adquisición anticipada de la totalidad de sus derechos
de regalías y/o producción (“NSR”) a que se refiere la cláusula anterior.


“LAS PARTES” expresamente acuerdan que el concepto y monto identificado en esta
cláusula es completamente independiente de los pagos (precio) que tiene que
verificar ALTA VISTSA para la adquisición de los referidos derechos de concesión
mineros sobre “LAS CONCESIONES” a que se refieren las cláusulas Primera y
Segunda de este contrato, por lo que la forma como finalmente se negocie y/o
liquide y/o pague este concepto (regalías), ello no será obstáculo o impedimento
para que “ALTA VISTA” adquiera, previo pago de la suma estipulada en la cláusula
segunda anterior, la titularidad y dominio de los derechos de

 
32

--------------------------------------------------------------------------------

 

propiedad de “LAS CONCESIONES” objeto de este contrato.


SEPTIMA.- “LOS PROPIETARIOS” están de acuerdo y se obligan a entregar en favor
de “ALTA VISTA” a la firma del presente contrato, la posesión física y pacífica
de “LAS CONCESIONES” objeto de este contrato conforme se encuentra declarado en
la Declaración I.g de este instrumento legal.


OCTAVA.- “LOS PROPIETARIOS” están de acuerdo y se obligan a entregar a “ALTA
VISTA” dentro de un plazo de 15 días naturales contados a partir de la firma se
este contrato, los reportes o resultados geológicos con que cuenta, así como los
reportes de “trabajos regulares” que en su caso haya realizado o se encuentre
realizando respecto de “LAS CONCESIONES”, al igual que los reportes o
información que de todo tipo tiene con motivo de los trabajos de explotación que
ha venido realizando, así como los que continúe desarrollando en “LAS
CONCESIONES” a partir de la entrada en vigor del presente contrato.


Asimismo, “LOS PROPIETARIOS”, están de acuerdo y se obligan a entregar a “ALTA
VISTA“, dentro de los primeros 5 (cinco) días de cada bimestre, los informes,
reportes geológicos o información geológica o técnica de cualquier tipo que
tenga y/o genere con motivo de los trabajos de exploración y de explotación que
continúe desarrollando en “LAS CONCESIONES” a partir de la entrada en vigor del
presente contrato.


NOVENA.-  “LOS PROPIETARIOS”, con base en su declaración contenida en el inciso
i. de la Declaración I. del presente contrato, están de acuerdo y se obligan,
tanto a tramitar como en su caso a mantener vigentes, los permisos y/o licencias
ambientales y/o cumplir con las Normas Oficiales Mexicanas aplicables en materia
de exploración y explotación mineras que a él corresponden con motivo de los
trabajos de exploración y/o explotación que ha venido realizando y continúe
desarrollando en “LAS CONCESIONES”.


Asimismo, “ALTA VISTA” está de acuerdo y se obliga expresamente a tramitar los
permisos y/o licencias ambientales y/o cumplir con las Normas Oficiales
Mexicanas aplicables en materia de exploración minera que le correspondan con
motivo de los trabajos de exploración que habrá de realizar en “LAS CONCESIONES”
objeto de este contrato a partir de la entrada en vigor del presente instrumento
legal.


Con motivo de lo convenido en el primer párrafo de la presente cláusula, “LOS
PROPIETARIOS” asumen toda responsabilidad legal, económica y administrativa que
a éste pueda corresponder con motivo de los trabajos de exploración y/o de
explotación mineras que éstos han venido desarrollando y por los que continúen
desarrollando en “LAS CONCESIONES”, por lo que desde ahora se obligan a dejar a
“ALTA VISTA” libre de toda responsabilidad legal, económica o administrativa que
se hayan generado antes de la entrada en vigor de este instrumento legal o que
pueda generarse con motivo de los trabajos de exploración y/o explotación que
“LOS PROPIETARIOS” continúen desarrollando a partir de la entrada en vigor de
este contrato.


“ALTA VISTA”, cuando así lo permitan sus labores de exploración en LAS
CONCESIONES, apoyará técnicamente a “LOS PROPIETARIOS” o al personal empleado
por éste en sus trabajos de exploración o explotación en los términos del
presente contrato. El apoyo consistirá en las recomendaciones técnicas
correspondientes para que “LOS PROPIETARIOS” desempeñen sus trabajos de manera
más conveniente para sus fines de exploración y/o explotación.

 
33

--------------------------------------------------------------------------------

 
 
En ningún caso “ALTA VISTA” será responsable de los trabajos, resultados,
accidentes profesionales o de trabajo o situaciones análogas de cualquier tipo
que se generaran o pudieran generarse con motivo de los trabajos o labores que
realicen o hayan realizado “LOS PROPIETARIOS” o su personal en LAS CONCESIONES;
toda vez que “ALTA VISTA” tan sólo, con base en esta cláusula, brindará
recomendaciones de carácter técnico pero sin supervisar o dirigir o administrar
los trabajos que al efecto realicen “LOS PROPIETARIOS” o su personal.


 “ALTA VISTA” de obliga a reportar a “LOS PROPIETARIOS” o a las personas
autorizadas por “LOS PROPIETARIOS”, sobre el personal que estará laborando en
LAS CONCESIONES. Asimismo, considerando que “LOS PROPIETARIOS” habrán de estar
realizando trabajos de exploración y/o explotación en LAS CONCESIONES durante la
vigencia del presente contrato, igualmente habrán de reportar a “ALTA VISTA”
quiénes son las personas autorizadas para tal efecto por parte de “LOS
PROPIETARIOS”.


Lo anterior con la única finalidad de mantener un debido control sobre la gente
que labore en LAS CONCESIONES, así como poder supervisar y tener control en y de
las actividades de exploración y/o explotación que desempeñen ambas partes en
LAS CONCESIONES.


DECIMA.- “LOS PROPIETARIOS” están de acuerdo y expresamente se obligan frente a
“ALTA VISTA”, en que a partir de la entrada en vigor del presente contrato
podrán continuar desarrollando sus trabajos de extracción, explotación y/o
beneficio de minerales en y de “LAS CONCESIONES”, con la restricción de que la
explotación y/o beneficio que hagan será a pequeña escala y en ningún caso podrá
ser superior a 1,500 (un mil quinientas) toneladas de minerales al año, al igual
que este derecho tendrá una vigencia de 4 (cuatro) años contados a partir de la
fecha de firma del presente contrato.


LAS PARTES convienen en que quedará excluida de la cantidad indicada en el
párrafo anterior, los terreros que actualmente se encuentran en la superficie de
LAS CONCESIONES y que se estiman en hasta  5,000 (cinco mil) toneladas, los
cuales podrán ser dispuestos libremente por LOS PROPIETARIOS.


Para lo anterior, “LOS PROPIETARIOS” habrán de entregar a “ALTA VISTA” de manera
bimestral, la información y/o reportes o documentos fehacientes de cualquier
índole que se generen y en los que consten y se reporten fehaciente y verazmente
la extracción, explotación y/o beneficio de minerales que haya venido realizando
durante ese y/o cada bimestre.


Para el caso de que “LOS PROPIETARIOS” falten o incumplieran con su obligación
de entregar documentos fehacientes o de que los mismos no fueren veraces, está
de acuerdo en dejar de producir de manera inmediata sus trabajos de extracción
y/o producción, para lo cual “ALTA VISTA” tendrá expedito, sin necesidad de
declaración judicial, el derecho para podrá impedirle el acceso a “LAS
CONCESIONES” para que continúen desarrollando sus trabajos de extracción,
explotación y/o beneficio, esto será mediante una investigación previa y en dado
caso una negociación entre los implicados para llegar a una solución de
conformidad de las partes involucradas.


Para lo anterior “LOS PROPIETARIOS”, desde este momento están de acuerdo y
otorgan a “ALTA VISTA” la autorización para acudir ante la o las empresas,
clientes o proveedores de cualquier tipo ante los o las cuales esté beneficiando
la extracción de minerales que haga de “LAS CONCESIONES”.

 
34

--------------------------------------------------------------------------------

 
 
A efecto de dar vigencia a la autorización convenida en el párrafo anterior,
“LOS PROPIETARIOS” notificarán fehacientemente a “ALTA VISTA” sobre quién o
quiénes son las empresa(s), cliente(s) o proveedor(es) ante los cuales cuales
estén beneficiando y/ comercializando el o los los minerales extraídos en y de
“LAS CONCESIONES”, así como habrán de notificar fehacientemente a dichas
empresas o personas sobre la autorización irrevocable otorgada a ”ALTA VISTA” a
efecto de que ésta en cualquier momento, ante cualquier incumplimiento o posible
incumplimiento por parte de “LOS PROPIETARIOS”, tenga expedita su autorización y
derecho para acudir ante esas entidades para verificar los datos de producción,
beneficio o explotación objeto de esta cláusula.


Para lo anterior, “LOS PROPIETARIOS” firmarán la(s) Carta(s) de Autorización
Irrevocable” que corre agregada al presente contrrato y cuantas sean necesarias
autorizando a “ALTA VISTA” ante las empresa(s), cliente(s) o proveedor(es) ante
los cuales estén explotando o beneficiando los minerales extraídos en y de “LAS
CONCESIONES” y “ALTA VISTA” pueda, en cualqueir momento verificar la veracidad
de la informacion que “LOS PROPIETARIOS” le aporte y/o entregue.


Asimismo, “LAS PARTES” convienen expresamente que ”ALTA VISTA” podrá, en
cualquier momento, realizar la medición del peso y/o volúmen y promedios de el o
los minerales que “LOS PROPIETARIOS” extraigan, exploten y/o beneficien, a
efecto de obtener la información sobre la extracción y/o explotación que vengan
realizando “LOS PROPIETARIOS” en los términos del presente contrato.


DECIMA PRIMERA.- “LAS PARTES” convienen expresamente en que serán causas de
incumplimiento y rescisión del presente contrato las siguientes:


a.  
Si “ALTA VISTA” deja de pagar cualquiera de sus pagos. Para este caso, “ALTA
VISTA” tendrá un plazo de gracia de 30 días naturales para hacer el pago
correspondiente;



b.  
Si “LOS PROPIETARIOS” incumplen con cualesquiera de sus obligaciones estipuladas
en este contrato y por tal motivo “ALTA VISTA” se viera afectada, se le aplicará
una pena convencional equivalente a la o a las exhibiciones o pagos
correspondientes al calendario de pagos estipulados en el presente contrato, de
tal suerte que siendo optativo para “ALTA VISTA”, dependiendo de la
trascendencia del incumplimiento, ya sea rescindir este contrato y tener
expedito su derecho, ya sea para reclamar el reembolso de los pagos previamente
efectuados, o bien descontar el o los pagos que correspondan del precio o saldo
del precio pendiente de pago.



DECIMA SEGUNDA.- Si “ALTA VISTA” dejare de hacer alguno de los pagos estipulados
y transcurrido el término de gracia de 30 días sin que “ALTA VISTA” hubiese
hecho el pago respectivo, este contrato se entenderá automáticamente terminado y
sin ningún efecto legal alguno para LAS PARTES y por ende “LOS PROPIETARIOS”
conservarán para sí las sumas de dinero que “ALTA VISTA” le haya pagado
previamente.


DECIMA TERCERA.- “LAS PARTES” están de acuerdo en comparecer ante fedatario
público simultáneamente a la firma del presente contrato para ratificar este
instrumento legal para los efectos de lo dispuesto en el artículo 23 de la Ley
Minera, estando de acuerdo en solicitar indistintamente la inscripción de este
contrato en el Registro Público de Minería en los términos de las disposiciones
legales aplicables para que surta plenos efectos legales contra terceros.

 
35

--------------------------------------------------------------------------------

 
 
DECIMA CUARTA.- “LAS PARTES” están de acuerdo que una vez firmado y ratificado
el presente ante fedatario público, cualquiera de ellas podrá, indistintamente,
inscribir o solicitar la inscripción del mismo ante el Registro Público de
Minería para que surta efectos ante terceros.


DECIMA QUINTA.- “LOS PROPIETARIOS”, con base en la manifestación realizada por
ambos conforme al contenido de la Declaración I.h de de este contrato, están de
acuerdo y se obligan frente a “ALTA VISTA” a no detentar o adquirir la propiedad
sobre concesión alguna distinta a “LAS CONCESIONES” objeto de este contrato
dentro de un radio de cinco kilómetros a la redonda de cada propiedad
(concesión), a efecto de no entrar en un conflicto de intereses o competencia
desleal con “ALTA VISTA”; en el entendido de que si faltare, tanto a la
declaración antes referida como a esta cláusula, pagará a “ALTA VISTA” los daños
y perjuicios  que ello le ocasionare.


Para los efectos de este contrato y en virtud del proyecto de desarrollo minero
que busca “ALTA VISTA” con la celebración de este contrato y la adquisición de
“LAS CONCESIONES”, se entiende como daño convencional, el costo o precio que
tuviere LA o “LAS CONCESIONES” no declaradas o que adquirieran “LOS
PROPIETARIOS” en contravención a esta cláusula en su caso y será a elección de
“ALTA VISTA” cobrarse con la(s) concesión(es) no declaradas o indebidamente
adquiridas en contravención a esta cláusula y por perjuicio convencional se
entenderá el potencial de producción anualizado que esa(s) concesión(es) tengan
al momento del pago y será acumulativo hasta que en su caso se hiciere el pago
respectivo de este concepto.


Al finalizar el plazo de exploración y ALTA VISTA no ejerza el derecho de compra
ALTA VISTA deberá entregar un informe completo original a “LOS PROPIETARIOS”.


DECIMA SEXTA.- “LAS PARTES”, para los efectos de lo dispuesto en el presente
contrato, señalan como sus domicilios convencionales los siguientes:


CARLOS ROBERTO HANDAL LINARES                                              
 “MINERA ALTA VISTA, S.A. DE C.V
Violetas No. 94 C.P.
98054                                                                                 
Las Quintas No. 64, C.P. 83249
Fracc. Felipe
Angeles                                                                                        
Col. Santa Fe Hermosillo, Sonora
Zacatecas,
Zacatecas                                                                                        
Tel. (662) 210-4737
Mexico                                                                                                                 
Mexico


DECIMA SEPTIMA.- “LAS PARTES” convienen en que todas las desavenencias que
surjan o se deriven de este contrato serán definitivamente resueltas de acuerdo
con las Reglas de Arbitraje del Centro de Arbitraje de México (CAM), por un sólo
árbitro nombrado conforme a dichas reglas.


Enteradas “LAS PARTES” del contenido y alcance jurídicos del presente contrato,
lo firman a su entera satisfacción siendo los 30 (treinta) días del mes de
diciembre del año dos mil nueve.





 
36

--------------------------------------------------------------------------------

 
 
 

       “CARLOS”       “MARIA”  ROBERTO HANDAL LINARES     SRA. MARIA CONCEPCION
LARA LUNA  POR MI PROPIO DERECHO       POR MI PROPIO DERECHO

                                                                                  
                                                                                
                                                                                          
 

         “ALTA VISTA”      MINERA ALTA VISTA, S.A. DE C.V.      ING. TOMAS
GUILLERMO VIDALES SOTO      APODERADO  

 
 
 
37

--------------------------------------------------------------------------------

 
